DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 2-25-2022 is acknowledged.
	Claims included in the prosecution are 1-9 and 19-25.
	The following are the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1,	Claims 1-9 and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amends not caused by a viral infection”. This introduced expression has no support in the specification as originally filed and therefore, deemed to be new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2	Claims 1-9 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nyce (US 2003/0087845).
	Nyce teaches that phospholipids such as PC, PG, PE and other phospholipids, CDP- diacylglycerol, and CDP-choline can be used in the treatment of  COPD, acute respiratory distress syndrome and asthma  (Abstract, 0015, 0041 and claims 23, 31, 67 and 75).  It would have been obvious to one of ordinary skill in the art that to treat asthma using CDP precursors such as CDP-choline and CDP-diacylglycerol with a reasonable expectation of success since such a treatment is suggested by Nyce. 
	Applicant’s arguments have been fully considered, but are not found to be persuasive, Applicant argues that Nyce teaches the use of an antisense oligonucleotide in a surfactant for treating asthma and CDP diacylglycerol and CDP choline are included in a long laundry list of suitable surfactants. However, according to applicant Nyce does not teach or suggest that these surfactants can be used by themselves.
	These arguments are not persuasive. Instant claims recite “a composition comprising” and thus, claim language does not exclude the antisense oligonucleotide taught by Nyce and irrespective of whether CDP choline and CDP diacylglycerol taught by Nyce are in the laundry list or not, Nyce is suggestive of the use of these two for the treatment of asthma and applicant has not shown any unexpected for ‘CDP phospholipid precursors’ as recited in claim I.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-9 and 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,874,684 in view of Nyce (US 2003/0087845) and Watson (US 2012/0114702).
The claims in said patent are drawn to the same composition and a method of treating an acute respiratory distress syndrome (ARDS using the same composition, but not to the inflammatory disease, asthma as recited in instant claims. The claims in said patent also lack the inclusion of a bronchodilator.
Nyce teaches that phospholipids such as PC, PG, PE and other phospholipids, CDP- diacylglycerol, and CDP-choline can be used in the treatment of  COPD, acute respiratory distress syndrome and asthma  (Abstract, 0015, 0041 and claims 23, 31, 67 and 75).  It would have been obvious to one of ordinary skill in the art that to treat 
It would have been obvious to one of ordinary skill in the art to treat asthma with the patented composition for the treatment of asthma with a reasonable expectation of success since Nyce teaches that CDP- diacylglycerol, and CDP-choline can be used in the treatment of  COPD, acute respiratory distress syndrome and asthma  
4.	Claims 1-9 and 19-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 16/626,434 in view of Nyce (US 2003/0087845).
The claims in said copending application are drawn to the same composition and a method of treating the respiratory condition COPD using the same composition, but not to the inflammatory disease, asthma as recited in instant claims.
Nyce as discussed above teaches that phospholipids such as PC, PG, PE and other phospholipids, CDP- diacylglycerol, and CDP-choline can be used in the treatment of COPD, acute respiratory distress syndrome and asthma (Abstract, 0015, 0041 and claims 23, 31, 67 and 75).  It would have been obvious to one of ordinary skill in the art that to treat asthma using CDP precursors such as CDP-choline and CDP-diacylglycerol with a reasonable expectation of success since such a treatment is .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612